Citation Nr: 1546405	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-31 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right foot fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).

In a May 2014 Board remand, the Board noted the issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for malaria, entitlement to service connection for Hepatitis B and C, and entitlement to service connection for right knee and right hip disorders, to include as secondary to the service-connected right foot disability, had been raised by the record, but had not been adjudicated by the RO.  To date, these issues have not been addressed by the RO, and as such, the Board again refers these issues to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

By way of background, the Veteran filed a claim for an increased rating for his service-connected residuals of a right foot fracture in July 2009.  A November 2009 rating decision granted an increased rating of 10 percent.  The Veteran filed a timely notice of disagreement in March 2010, in which he objected to the evaluation assigned.  In May 2014, the Board remanded the case to obtain a current examination, noting the most recent September 2009 VA examination was too remote, and the evidence of record was otherwise inadequate to fully assess the severity of the Veteran's right foot disability.  The case has now been returned to the Board for further appellate action.  

In an October 2015 brief, the Veteran's representative indicated the Veteran was not informed of his examination.  A review of the evidence of record corroborates the representative's report.  Specifically, the Veteran was sent a letter in June 2014 notifying him that an examination would be scheduled at his nearest VA medical facility.  However, previous correspondence sent to the address listed on that letter was returned as undeliverable.  In March 2015, the RO requested development to obtain the Veteran's current address.  The Veteran was eventually scheduled for an examination at the Loma Linda VA Medical Center (VAMC) in July and August 2015; however, there is no indication the Veteran was ever notified of these examinations.  In addition, the May 2014 remand instructed the RO to obtain all ongoing treatment records from the Loma Linda VAMC for the period of July 2013 to the present.  These records were also not incorporated into the evidence of record.  

Due to these inadequacies, the Board's May 2014 remand directives have not yet been substantially complied with.  Therefore, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from Loma Linda VAMC from July 2013 to the present.  Also of particular interest are any private treatment records from R. M. H., D.O., at Inland Family Healthcare Centers, Inc. from July 2008 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an examination to determine the current severity of his service-connected residuals of a right foot fracture.  The evidence of record must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must state whether the Veteran's right foot fracture residuals are best characterized as a moderate, moderately severe, or severe foot injury.  The examiner must also determine whether each diagnosed right foot disorder, to include degenerative arthritis, right heel spurs, and right foot drop, is a residual of the Veteran's service-connected right foot disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim, taking into consideration all relevant evidence associated with the record since the September 2015 supplemental statement of the case was issued.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

6.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






